COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
  BARBARA ANN DOMINEY,                                          No. 08-21-00187-CV
  INDIVIDUALLY, AND AS TRUSTEE                  §
  OF THE DOMINEY EXEMPT BYPASS                                    Appeal from the
  TRUST, THE DOMINEY NON-EXEMPT                 §
  BYPASS TRUST, THE DOMINEY 2012                                 278th District Court
  IRREVOCABLE TRUST F/B/O ELENA                 §
  MARQUARITA DOMINEY                                          of Walker County, Texas
  LANGSTON, TERESA EDDINGER,                    §
  AND ALLISON ALLEN, CO-                                           (TC# 2130121)
  TRUSTEES OF THE DOMINEY                       §
  INSURANCE TRUST OF 1993, AND
  ESTATE OF SAMUEL DOMINEY JR.,                 §

                       Appellant,               §

  v.                                            §

  ELENA MARQUARITA DOMINEY                      §
  LANGSTON, FLORENCE OLIVIA
  DOMINEY CAMPBELL, AND                         §
  MATTHEW DAVID DOMINEY,
  BENEFICIARIES OF THE DOMINEY                  §
  2012 IRREVOCABLE TRUST, THE
  DOMINEY EXEMPT BYPASS TRUST,                  §
  THE DOMINEY NON-EXEMPT
  BYPASS TRUST, AND THE DOMINEY                 §
  INSURANCE TRUSTS OF 1993,
                                                §
                        Appellee.
                                                §

                                         O R D E R

       The parties have filed a second joint motion to abate this appeal. The Court finds good

cause to grant this abatement. Therefore, we ORDER this appeal to be abated until November

                                               1
22, 2022. The appellate timetable will be suspended during the abatement. The parties are

directed to notify the Court whether the dispute has been resolved and to file the motion

necessary to dispose of the appeal. See TEX.R.APP.P. 42.1(a)(1), (2). If the parties are

unsuccessful in resolving the appeal by agreement, the appeal will be reinstated and the

Appellant’s brief will be due 20 days from the date of the reinstatement order. NO FURTHER

MOTIONS TO ABATE THE APPEAL WILL BE GRANTED BY THIS COURT.

       IT IS SO ORDERED this 1st day of November, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                 2